Exhibit 10.1

UBS LOAN FINANCE LLC
677 Washington Boulevard
Stamford, Connecticut 06901

BANK OF AMERICA, N.A.
100 North Tryon Street
Charlotte, North Carolina 28255

GOLDMAN SACHS CREDIT
PARTNERS L.P. 85 Broad Street
New York, New York 10004

 

 

 

UBS SECURITIES LLC
299 Park Avenue
New York, New York 10171

BANC OF AMERICA
SECURITIES LLC
214 North Tryon Street
Charlotte, North Carolina 28255

 

 

January 5, 2007

Advanced Medical Optics, Inc.

1700 E. St. Andrew Place

Santa Ana, California 92705

Attention:                                         Richard Meier
Executive Vice President of Operations and Finance
and Chief Financial Officer

Bank Facilities Commitment Letter

Ladies and Gentlemen:

You have advised UBS Loan Finance LLC (“UBS”), UBS Securities LLC (“UBSS”), Bank
of America, N.A. (“BA”), Banc of America Securities LLC (“BAS”) and Goldman
Sachs Credit Partners L.P. (“GSCP” and, together with UBS, UBSS, BA and BAS,
“we,” “us” or the “Commitment Parties”) that Advanced Medical Optics, Inc., a
Delaware corporation (“you” or “Borrower”), proposes to acquire (the
“Acquisition”) IntraLase Corp. (the “Acquired Business”).  The Acquisition will
be effected pursuant to an agreement and plan of merger (the “Acquisition
Agreement”) among Borrower, a wholly owned subsidiary of Borrower and the
Acquired Business.  All references to “dollars” or “$” in this agreement and the
attachments hereto (collectively, this “Commitment Letter”) are references to
United States dollars.

We understand that the sources of funds required to fund the Acquisition
consideration, to repay certain existing indebtedness of Borrower, the Acquired
Business and their respective subsidiaries of approximately $30.0 million (the
“Refinancing”), to pay fees, commissions and expenses  in connection with the
Transactions (as defined below) and to provide ongoing working capital
requirements of Borrower and its subsidiaries following the Transactions will
include senior secured credit facilities consisting of (i) a senior secured term
loan facility to Borrower of $600.0 million (the “Term Loan Facility”), as
described in the Summary of Principal Terms and Conditions attached hereto as
Annex I (the “Term Sheet”) and (ii) a senior secured revolving credit facility
to Borrower of $300.0 million (the “Revolving Credit Facility” and, together
with the Term Loan Facility, the “Committed Bank Facilities”), as described in
the Term Sheet, of which Revolving Credit Facility not more than $250.0 million
will be drawn immediately after giving effect to the Transactions.


--------------------------------------------------------------------------------




In addition, we will use commercially reasonable efforts to arrange and
syndicate up to an additional $100.0 million under the Revolving Credit Facility
(the “Commercially Reasonable Efforts Revolving Credit Facility Amount”; and
such additional amount of the Revolving Credit Facility, together with the
Committed Bank Facilities, the “Bank Facilities” or the “Facilities”); provided,
that notwithstanding anything to the contrary contained herein or any oral
representations or assurances previously or subsequently made by the parties,
nothing herein (a) is intended to be, and does not constitute a commitment or
obligation by any of the Commitment Parties or any of their respective
affiliates to provide financing or to act in any capacity (other than as
expressly contemplated herein) in connection with the Commercially Reasonable
Efforts Revolving Credit Facility Amount, and no liability or obligation on the
part of any of the Commitment Parties or any of their respective affiliates to
proceed with or participate in the Commercially Reasonable Efforts Revolving
Credit Facility Amount shall be created or exist unless or until such Commitment
Party has executed and delivered the Bank Documentation (as defined below)
setting forth the Commercially Reasonable Efforts Revolving Credit Facility
Amount and then only in accordance with the respective terms and conditions set
forth therein or (b) shall require us or any of our respective affiliates to pay
any fees, incur any costs (other than ordinary course reimbursable out-of-pocket
expenses), suffer any loss or agree to do any other thing in order to assist you
in providing the Commercially Reasonable Efforts Revolving Credit Facility
Amount.

No other financing will be required to fund the Acquisition consideration, to
effect the Refinancing and to pay fees, commissions and expenses in connection
therewith.  Immediately following the Transactions, neither Borrower nor any of
its subsidiaries will have any indebtedness for borrowed money or preferred
equity other than the Bank Facilities, the 2.50% Convertible Senior Subordinated
Notes due 2024, the 1.375% Convertible Senior Subordinated Notes due 2025, the
3.25% Convertible Senior Subordinated Notes due 2026 and certain other limited
indebtedness to be mutually agreed.  As used herein, the term “Transactions”
means the Acquisition, the Refinancing, the initial borrowings under the Bank
Facilities and the payments of fees, commissions and expenses in connection with
each of the foregoing.

Commitments.

You have requested that UBS, BA and GSCP (collectively, the “Initial Lenders”)
commit to provide the Committed Bank Facilities and that UBSS and BAS agree to
structure, arrange and syndicate the Bank Facilities (the “Joint Lead
Arrangers”).

UBS, BA and GSCP are pleased to advise you of their several, but not joint,
commitments to provide 45%, 27.5% and 27.5%, respectively, of the entire amount
of the Committed Bank Facilities to Borrower upon the terms and subject to the
conditions set forth in this Commitment Letter.  The commitments of the Initial
Lenders hereunder and any amount to be provided under the Commercially
Reasonable Efforts Revolving Credit Facility Amount, if any, are subject to the
negotiation, execution and delivery of definitive documentation (the “Bank
Documentation”) with respect to the Bank Facilities reasonably satisfactory to
the Initial Lenders and you reflecting the terms and conditions set forth in the
Term Sheet, in Annex II hereto (the “Conditions Annex”) and in the letter of
even date herewith addressed to you providing, among other things, for certain
fees relating to the Bank Facilities (the “Fee Letter”).  You agree that the
closing date of the Transactions and the concurrent closing of the Bank
Facilities (the “Closing Date”) shall be a date mutually agreed upon between you
and us.


--------------------------------------------------------------------------------




Syndication.

It is agreed that each of UBSS and BAS will act as a joint lead arranger for the
Bank Facilities, each of UBSS, BAS and GSCP will act as a joint book manager for
the Bank Facilities (collectively, the “Joint Bookmanagers”) and in consultation
with you, will exclusively manage the syndication of the Bank Facilities, and
will, in such capacities, exclusively perform the duties and exercise the
authority customarily associated with such roles.  It is further agreed that no
additional advisors, agents, co-agents, arrangers or book managers will be
appointed outside the terms contained herein (including the Term Sheet) and no
Lender (as defined below) will receive compensation with respect to any aspect
of the Bank Facilities outside the terms contained herein (including the Term
Sheet) and in the Fee Letter in order to obtain its commitment to participate
therein, in each case unless you and we so agree.  You agree that UBS will be
“on the left” in all syndication and other marketing and promotional materials
and advertisements relating to the Bank Facilities.

The Initial Lenders reserve the right, prior to or after execution of the Bank
Documentation with respect to the Bank Facilities in consultation with you, to
syndicate all or a portion of its loans and/or commitments to one or more
institutions (other than those certain institutions previously identified by you
to us, if any, prior to the date of this Commitment Letter to be excluded from
syndication, the “Blacklist”) that will become parties to the Bank Documentation
(the Initial Lenders and the institutions becoming parties to the Bank
Documentation with respect to all or a portion of the Bank Facilities, the
“Lenders”); provided that, notwithstanding the foregoing or anything else
contained herein, the failure to form a syndicate is not a condition to our
commitments with respect to the Committed Bank Facilities hereunder and provided
further that notwithstanding our right to syndicate the Bank Facilities and
receive commitments with respect thereto, any assignment prior to the Closing
Date shall not decrease our commitments until the Closing Date.

The Joint Bookmanagers will exclusively manage, in consultation with you, all
aspects of the syndication of the Bank Facilities, including selection of
additional Lenders (other than the Blacklist), determination of when the Joint
Bookmanagers will approach such potential additional Lenders, awarding of any
naming rights and the final allocations of the commitments in respect of the
Bank Facilities among the additional Lenders.  You agree to, and to use
commercially reasonable efforts to cause the Acquired Business to, actively
assist the Joint Bookmanagers in achieving a timely syndication of the Bank
Facilities that is reasonably satisfactory to the Joint Bookmanagers and you. 
To assist the Joint Bookmanagers in their syndication efforts, you agree that
you will, and will cause your representatives and advisors to, and will use
commercially reasonable efforts to cause the Acquired Business and its
representatives and advisors to, (a) promptly prepare and provide all financial
and other information as we may reasonably request (and, in the case of
information relating to the Acquired Business and its subsidiaries, to the
extent made available to you after using commercially reasonable efforts) with
respect to you, the Acquired Business, and your and their respective
subsidiaries and the transactions contemplated hereby, including but not limited
to financial projections (the “Projections”) relating to the foregoing, (b) use
commercially reasonable efforts to ensure that such syndication efforts benefit
materially from your existing lending relationships and those of the Acquired
Business, (c) make available to prospective Lenders your senior management and
advisors and, to the extent applicable, use commercially reasonable efforts to
make available to prospective Lenders those of the Acquired Business, (d) host,
with the Joint Bookmanagers, one or more meetings with prospective Lenders,
(e) assist the Joint Bookmanagers in the preparation of one or more customary
confidential information memoranda and other customary marketing materials to be
used in connection with the syndication of the Bank Facilities and (f) use
commercially reasonable


--------------------------------------------------------------------------------




efforts to obtain, at your expense, monitored public ratings of the Bank
Facilities from Moody’s Investors Service (“Moody’s”) and Standard & Poor’s
Ratings Group (“S&P”) in a timely manner and to participate actively in the
process of securing such ratings, including having your senior management and,
to the extent applicable, use commercially reasonable efforts to have those of
the Acquired Business meet with such rating agencies.

You hereby acknowledge that (a) the Commitment Parties will make available
Information and Projections (collectively, “Borrower Materials”) to the proposed
syndicate of Lenders by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the proposed
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to Borrower or its securities)
(each, a “Public Lender”).  You hereby agree that (w) you will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and include a reasonably detailed term
sheet among such Borrower Materials and that all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” you shall be deemed to have authorized the Commitment Parties and the
proposed Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Borrower or its securities for purposes
of United States federal and state securities laws, it being understood that
certain of such Borrower Materials may be subject to the confidentiality
requirements of the Bank Documentation; (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Commitment Parties shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”

Information.

You hereby represent and covenant (and solely with respect to the Acquired
Business and its subsidiaries and any information or representations provided by
the Acquired Business, you hereby represent and covenant to your knowledge) that
(a) all information (other than the Projections and general economic or industry
data) that has been or will be made available to us or any of the Lenders by
you, the Acquired Business, or any of your or its respective representatives in
connection with the transactions contemplated hereby (the “Information”), when
taken as a whole, is and will be true and correct in all material respects and
does not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein, in the
light of the circumstances under which such statements are made, not materially
misleading and (b) the Projections that have been or will be made available to
us or any of the Lenders by you, the Acquired Business, or any of your or its
respective representatives in connection with the transactions contemplated
hereby have been and will be prepared in good faith based upon assumptions
believed by you to be reasonable (it being understood that projections by their
nature are inherently uncertain and no assurances are being given that the
results reflected in the Projections will be achieved).  You agree to supplement
the Information and the Projections from time to time prior to the Closing Date,
to the extent necessary, so that the representations and warranties contained in
this paragraph remain true and correct in all material respects.


--------------------------------------------------------------------------------




Compensation.

As consideration for the commitments of the Lenders hereunder with respect to
the Committed Bank Facilities (and any Commercially Reasonable Efforts Revolving
Credit Facility Amount committed to by the Lenders) and the agreement of the
Joint Bookmanagers to structure, arrange and syndicate the Committed Bank
Facilities (and with respect to any Commercially Reasonable Efforts Revolving
Credit Facility Amount, the agreement of the Joint Bookmanagers to use
commercially reasonable efforts to so arrange and syndicate such amount) and to
provide advisory services in connection therewith, you agree to pay, or cause to
be paid, the fees set forth in the Term Sheet and the Fee Letter if the Closing
Date occurs; provided however that (a) the Ticking Fee (as defined in the Fee
Letter), if any, shall be payable on the terms set forth in the Fee Letter
irrespective of whether the Closing Date occurs and (b) the expense
reimbursement and indemnification provisions of this Commitment Letter shall not
be affected by any nonoccurrence of the Closing Date.  Once paid, such fees and
expenses shall not be refundable under any circumstances.

Conditions.

The commitments of the Initial Lenders hereunder with respect to the Committed
Bank Facilities and the Joint Bookmanagers’ agreement to perform the services
described herein are subject to (i) since December 31, 2005 and except as
disclosed in any form, report, schedule, statement or other document, including
any exhibits thereto, required to be filed by the Acquired Business with the
United States Securities and Exchange Commission that were so filed prior to the
date of this Commitment Letter, no change, effect or circumstance occurring that
(1) is materially adverse to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Acquired Business and
its Subsidiaries, taken as a whole, or (2) materially adversely affects the
consummation of the transactions contemplated by the Acquisition Agreement (an
“Acquired Business Material Adverse Effect”); provided, however, that in no
event shall any of the following, either alone or in combination, be deemed to
constitute, nor shall any of the following be taken into account in determining
whether there has been or will or could be, an Acquired Business Material
Adverse Effect:  (A) any changes resulting from or arising out of general
market, economic or political conditions (including any changes arising out of
acts of terrorism, or war, weather conditions or other force majeure events),
provided that such changes do not have a substantially disproportionate impact
on the Acquired Business and its Subsidiaries, taken as a whole, (B) any changes
resulting from or arising out of general market, economic or political
conditions in the industries in which the Acquired Business or any of its
Subsidiaries conduct business (including any changes arising out of acts of
terrorism, or war, weather conditions or other force majeure events), provided
that such changes do not have a substantially disproportionate impact on the
Acquired Business and its Subsidiaries, taken as a whole, (C) any changes
resulting from or arising out of actions taken pursuant to (and required by) the
Acquisition Agreement or the failure to take any actions due to restrictions set
forth in the Acquisition Agreement, (D) any changes in the price or trading
volume of the Acquired Business’ stock, in and of itself, (E) any failure by the
Acquired Business to meet published revenue or earnings projections, in and of
itself, (F) any changes or effects arising out of or resulting from any legal
claims or other proceedings made by any of the Acquired Business’ stockholders
arising out of or related to the Acquisition Agreement or the Acquisition or (G)
any changes arising out of or resulting from any delay with respect to the
receipt by the Acquired Business or any of its Subsidiaries of pending
regulatory approvals relating to its proposed product offerings of no longer
than three months after the date that the Acquired Business has informed
Borrower it expects to obtain such pending regulatory approvals (provided that
at all times during such period, such approvals are still pending and can be
reasonably expected to be


--------------------------------------------------------------------------------




obtained within such period); and (ii) any condition set forth in the Term Sheet
or the Conditions Annex not being satisfied or any representation, covenant or
agreement in this Commitment Letter or the Fee Letter not being complied with in
any material respect.

Notwithstanding anything in this Commitment Letter, the Term Sheet, the
Conditions Annex, the Fee Letter, the Bank Documentation or any other letter
agreement or other undertaking concerning the financing of the Transactions
contemplated hereby to the contrary, (i) the only representations relating to
the Acquired Business and their subsidiaries and businesses the making of which
shall be a condition to availability of the Bank Facilities on the Closing Date
shall be (A) such of the representations made by the Acquired Business in the
Acquisition Agreement as are material to the interests of the Lenders except to
the extent any breach of such representations shall not give you the right to
terminate your obligations under the Acquisition Agreement (the “Acquisition
Agreement Representations”) and (B) the Specified Representations (as defined
below) and (ii) the terms of the Bank Documentation shall be in a form such that
they do not impair availability of the Bank Facilities on the Closing Date if
the conditions set forth herein and in the Term Sheet and the Conditions Annex
are satisfied (it being understood that, to the extent any collateral (other
than collateral that may be perfected by filing of a UCC financing statement,
delivery of a physical stock certificate and related stock power or, in the case
of foreign collateral of any foreign co-borrower, making of a similar filing in
a foreign jurisdiction) referred to in the Term Sheet under “Security” is not
provided on the Closing Date after your use of commercially reasonable efforts
to do so, the delivery of such collateral shall not constitute a condition
precedent to the availability of the Bank Facilities on the Closing Date but
shall be required to be delivered after the Closing Date pursuant to
arrangements to be mutually agreed).  For purposes hereof, “Specified
Representations” means the representations and warranties of the Acquired
Business set forth in Term Sheet relating to corporate power and authority and
the enforceability of the Bank Documentation, in each case as they relate to the
entering into and performance of the Bank Documentation, Federal Reserve margin
regulations and the Investment Company Act.

Clear Market.

From the date of this Commitment Letter until our completion of primary
syndication of the Bank Facilities (as reasonably determined by us and notified
in writing to you) of each portion of the Bank Facilities, you will (and with
respect to the Acquired Business, until the Closing Date, you will use
commercially reasonably efforts to) ensure that no financing for Borrower, the
Acquired Business or any of your or its respective subsidiaries is announced,
syndicated or placed without the prior written consent of the Commitment Parties
if such financing, syndication or placement would have, in the reasonable
judgment of the Commitment Parties, a detrimental effect upon the syndication of
the Bank Facilities.

Indemnity and Expenses.

By your acceptance below, you hereby agree to indemnify and hold harmless each
of the Commitment Parties and the other Lenders and our and their respective
affiliates (including, without limitation, controlling persons) and the
directors, officers, employees, advisors and agents of the foregoing (each, an
“Indemnified Person”) from and against any and all losses, claims, costs,
expenses, damages or liabilities (or actions or other proceedings commenced or
threatened in respect thereof) that arise out of or in connection with this
Commitment Letter, the Term Sheet, the Conditions Annex, the Fee Letter, the
Bank Facilities or any of the transactions contemplated hereby or thereby or the
providing or syndication of the Bank Facilities (or the actual or proposed use
of the proceeds thereof), and to reimburse each


--------------------------------------------------------------------------------




Indemnified Person promptly upon its written demand for any reasonable and
documented legal or other expenses incurred in connection with investigating,
preparing to defend or defending against, or participating in, any such loss,
claim, cost, expense, damage, liability or action or other proceeding (whether
or not such Indemnified Person is a party to any action or proceeding); provided
that any such obligation to indemnify, hold harmless and reimburse an
Indemnified Person shall not be applicable to the extent determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
primarily from the gross negligence, bad faith or willful misconduct of such
Indemnified Person.  You shall not be liable for any settlement of any such
proceeding effected without your written consent, but if settled with such
consent or if there shall be a final judgment against an Indemnified Person, you
shall, subject to the proviso in the preceding sentence, indemnify such
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  You shall not, without the prior written consent of any
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which such Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement (i) includes an unconditional release of such Indemnified
Person from all liability or claims that are the subject matter of such
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability, or a failure to act by or on behalf of such Indemnified Person. 
None of us or any other Lender (or any of their respective affiliates) shall be
responsible or liable to Borrower, the Acquired Business or any of your or its
respective subsidiaries, affiliates or stockholders or any other person or
entity for any indirect, punitive or consequential damages which may be alleged
as a result of this Commitment Letter, the Term Sheet, the Conditions Annex, the
Fee Letter, the Bank Facilities or the transactions contemplated hereby or
thereby.  In addition, you hereby agree to reimburse us upon demand for all
reasonable and documented out-of-pocket costs and expenses (including, without
limitation, reasonable and documented legal fees and expenses of the Commitment
Parties (limited to one primary counsel and, to the extent necessary, one local
counsel in each relevant jurisdiction (subject to the need for additional
counsel as a result of conflicts), appraisal, consulting and audit fees (to the
extent any such appraisal, consulting or audit was initiated with Borrower’s
consent), and printing, reproduction, document delivery, travel, communication
and publicity costs) incurred in connection with the syndication and execution
of the Bank Facilities, and the preparation, review, negotiation, execution and
delivery of this Commitment Letter, the Term Sheet, the Conditions Annex, the
Fee Letter and the Bank Documentation; provided however that Borrower also
agrees to reimburse BA and BAS for the reasonable and documented fees and
expenses of Moore & Van Allen, PLLC incurred in connection with the preparation,
review, negotiation, execution and delivery of this Commitment Letter, the Term
Sheet, the Conditions Annex, the Fee Letter and related documentation known to
Borrower through the date of this Commitment Letter.  Notwithstanding anything
to the contrary contained in this Commitment Letter or in the Term Sheet, if the
Seller Financial Advisor (as defined below), BAS, BA and/or its affiliates
arranges financing for a successful competing bidder for the Acquired Business,
Borrower shall not be required to reimburse BAS, BA or any of its affiliates for
the fees and expenses of Moore & Van Allen, PLLC incurred in connection with the
preparation, review, negotiation, execution and delivery of this Commitment
Letter, the Term Sheet, the Conditions Annex, the Fee Letter and related
documentation known to Borrower.

Borrower agrees that none of the Commitment Parties nor any of their respective
affiliates (as such term is defined for purposes of Rule 12b-2 of the General
Rules and Regulations of the Securities and Exchange Act of 1934, as amended),
officers, directors, agents (other than agents who are not appointed with
Borrower’s express consent), employees or controlling persons shall have any
liability to Borrower or any person asserting claims on behalf of or in right of
Borrower in connection with or as a result of either the commitments of the
Commitment Parties under this Commitment Letter or any matter


--------------------------------------------------------------------------------




referred to in this Commitment Letter, including, without limitation, related
services and activities conducted since the date hereof except, with respect to
a Commitment Party, to the extent that it shall be determined by a court of
competent jurisdiction in a judgment that has become final in that it is no
longer subject to appeal or other review that any losses, claims, damages,
liabilities or expenses incurred by Borrower and its affiliates (as such term is
defined for purposes of Rule 12b-2 of the General Rules and Regulations of the
Securities and Exchange Act of 1934, as amended), officers, directors, employees
or controlling persons resulted primarily from the gross negligence or willful
misconduct of such Commitment Party in performing the services that are the
subject of this Commitment Letter.

Confidentiality.

This Commitment Letter is delivered to you upon the condition that neither the
existence of this Commitment Letter, the Term Sheet, the Conditions Annex, the
Fee Letter nor any of their contents shall be disclosed by you or any of your
subsidiaries, directly or indirectly, to any other person, except that such
existence and contents may be disclosed (i) as may be compelled in a judicial or
administrative proceeding or as otherwise required by law and (ii) to your
directors, officers, employees, legal counsel and accountants, in each case on a
confidential and “need-to-know” basis and only in connection with the
transactions contemplated hereby.  In addition, this Commitment Letter, the Term
Sheet, the Conditions Annex and the Fee Letter (but, in the case of the Fee
Letter, only with appropriate redactions that are satisfactory to the Joint
Bookmanagers) may be disclosed to the Acquired Business and its directors,
officers, employees, advisors and agents, in each case on a confidential and
“need-to-know” basis and only in connection with the transactions contemplated
hereby.

Other Services.

You acknowledge and agree that we and/or our affiliates may be requested to
provide additional services with respect to Borrower, the Acquired Business
and/or their respective affiliates or other matters contemplated hereby.  Any
such services will be set out in and governed by a separate agreement(s)
(containing terms relating, without limitation, to services, fees and
indemnification) in form and substance satisfactory to the parties thereto. 
Nothing in this Commitment Letter is intended to obligate or commit us or any of
our affiliates to provide any services other than as set out herein.

Conflicts of Interest.

You acknowledge that and waive any conflict of interest arising in connection
with:

(a)                                  each of the Commitment Parties and/or their
respective affiliates (the “Commitment Party Group”), in its capacity as
principal or agent is involved in a wide range of commercial banking and
investment banking activities globally (including investment advisory; asset
management; research; securities issuance, trading, and brokerage) from which
conflicting interests or duties may arise and therefore, conflicts may arise
between duties of each of the Commitment Parties hereunder and other duties or
interests of each of the Commitment Parties or another member of the Commitment
Party Group;

(b)                                 each of the Commitment Parties and any other
member of the Commitment Party Group may, at any time, (i) provide services to
any other person, (ii) engage in


--------------------------------------------------------------------------------




any transaction (on its own account or otherwise) with respect to you or any
member of the same group as you or (iii) act in relation to any matter for any
other person whose interests may be adverse to you or any member of your group
(including, but not limited to, the Acquired Business) (a “Third Party”), and
may retain for its own benefit any related remuneration or profit,
notwithstanding that a conflict of interest exists or may arise and/or any
member of the Commitment Party Group is in possession or has come or comes into
possession (whether before, during or after the agreements hereunder) of
information confidential to you; provided that such information shall not be
shared with any Third Party. You accept that permanent or ad hoc
arrangements/information barriers may be used between and within divisions of
each of the Commitment Parties or other members of the Commitment Party Group
for this purpose and that locating directors, officers or employees in separate
workplaces is not necessary for such purpose;

(c)                                  information which is held elsewhere within
any of the Commitment Parties or the Commitment Party Group but of which none of
the individual directors, officers or employees having the conduct of
transactions contemplated by this letter actually has knowledge (or can properly
obtain knowledge without breach of internal procedures), shall not for any
purpose be taken into account in determining each of the Commitment Parties’
respective responsibilities to you hereunder; and

(d)                                 none of the Commitment Parties nor any other
member of the Commitment Party Group shall have any duty to disclose to, or
utilize for the benefit of, you, any non-public information acquired in the
course of providing services to any other person, engaging in any transaction
(on its own account or otherwise) or otherwise carrying on its business.

Each of the Commitment Parties and the Commitment Party Group operate rules,
policies and procedures, including independence policies and permanent and ad
hoc information barriers between and within divisions of each of the Commitment
Parties and other members of the Commitment Party Group, directed to ensuring
that (i) the individual directors, officers and employees involved in an
assignment undertaken by a member of the Commitment Party Group (including the
engagement hereunder) are not influenced by any such conflicting interest or
duty and (ii) that any confidential information held by a member of the
Commitment Party Group is not disclosed or made available to any other client.

BAS and/or its affiliates have been retained as the sell-side financial advisor
to the Acquired Business (in such capacity, the “Seller Financial Advisor”) in
connection with the Acquisition.  You waive any claim you may have based on the
actual or potential conflicts of interest that may arise or result from the
engagement of the Seller Financial Advisor and from BAS and/or its affiliates
arranging or providing or contemplating arranging or providing financing for a
competing bidder.

You acknowledge the Seller Financial Advisor role of BAS and/or its affiliates
and that, in such capacity, (i) the Seller Financial Advisor may recommend to
the Acquired Business that the Acquired Business not pursue or accept your offer
or proposal, (ii) the Seller Financial Advisor may advise the Acquired Business
in other manners adverse to your interests, including, without limitation, by
providing advice on pricing, leverage levels, and timing of closing with respect
to your bid, taking other


--------------------------------------------------------------------------------




actions with respect to your bid and taking action under any definitive
agreement between you and the Acquired Business, and (iii) the Seller Financial
Advisor may acquire information about the Acquired Business, the Acquisition,
and other potential purchasers and their strategies and proposals, but the
Seller Financial Advisor shall have no obligation to disclose to you the
substance of such information or the fact that it is in possession thereof.

No Fiduciary Relationship.

You hereby acknowledge that, if any Bank Documentation is executed and
delivered, the Commitment Parties would be acting solely as initial lenders,
administrative agent, collateral agent, syndication agent, documentation agent,
issuing bank, swingline lender, arrangers or bookrunners in connection with the
Bank Facilities.  You further acknowledge that the Commitment Parties would be
acting pursuant to a contractual relationship created solely by such Bank
Documentation entered into on an arm’s length basis and in no event do the
parties intend that the Commitment Parties act or be responsible as a fiduciary
to you or any of your subsidiaries, your stockholders or creditors or any other
person in connection with any activity that the Commitment Parties may undertake
or has undertaken in furtherance of the Bank Facilities, either before or after
the date hereof.  The Commitment Parties hereby expressly disclaim any fiduciary
or similar obligations to any such person, either in connection with the Bank
Facilities or any matters leading up to the execution of the Bank Documentation,
and you hereby confirm your understanding and agreement to that effect.  Each of
you and we agree that you and we are each responsible for making our own
independent judgments with respect to the Bank Facilities, and that any opinions
or views expressed by the Commitment Parties to you regarding such transactions,
including but not limited to any opinions or views with respect to the price or
market for your or your subsidiaries’ credit facilities or securities, do not
constitute advice or recommendations to you or any of your subsidiaries.  You,
on behalf of yourself and your subsidiaries, hereby waive and release, to the
fullest extent permitted by law, any claims that you or any of your subsidiaries
may have against the Commitment Parties with respect to any breach or alleged
breach of any fiduciary or similar duty in connection with the transactions
contemplated by this Commitment Letter or any matters leading up to the
execution of the Bank Documentation.

Governing Law, Etc.

This Commitment Letter shall not be assignable by you without the prior written
consent of each other party hereto and shall not be assignable by us without
your prior written consent, and any purported assignment without such consents
shall be void.  We reserve the right to employ the services of our affiliates in
providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to our affiliates certain fees payable to us in such manner as
we and our affiliates may agree in our sole discretion.  You also agree that the
Initial Lenders may at any time and from time to time assign all or any portion
of their respective commitments hereunder to one or more of their affiliates. 
You further acknowledge that we may share with any of our affiliates, and such
affiliates may share with us, any information related to Borrower, the Acquired
Business, or any of your or its respective subsidiaries or affiliates
(including, without limitation, information relating to creditworthiness) and
the transactions contemplated hereby.  We agree to treat, and cause any such
affiliate to treat, all non-public information provided to us by you as
confidential information in accordance with customary banking industry
practices.

This Commitment Letter may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by us and you.  This
Commitment Letter may be executed


--------------------------------------------------------------------------------


in any number of counterparts, each of which shall be an original and all of
which, when taken together, shall constitute one agreement.  Delivery of an
executed counterpart of a signature page of this Commitment Letter by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Commitment Letter.  Headings are for convenience of
reference only and shall not affect the construction of, or be taken into
consideration when interpreting, this Commitment Letter.  This Commitment Letter
is intended to be for the benefit of the parties hereto and is not intended to
confer any benefits upon, or create any rights in favor of, and may not be
relied on by, any persons other than the parties hereto, the Lenders and, with
respect to the indemnification provided under the heading “Indemnity and
Expenses,” each Indemnified Person.

This Commitment Letter shall be governed by, and construed in accordance with,
the laws of the State of New York without regard to principles of conflicts of
law to the extent that the application of the laws of another jurisdiction will
be required thereby.  Any right to trial by jury with respect to any claim or
action arising out of this Commitment Letter is hereby waived.  You hereby
submit to the exclusive jurisdiction of the federal and New York State courts
located in The City of New York (and appellate courts thereof) in connection
with any dispute related to this Commitment Letter or any of the matters
contemplated hereby, and agree that service of any process, summons, notice or
document by registered mail addressed to you shall be effective service of
process against you for any suit, action or proceeding relating to any such
dispute.  You irrevocably and unconditionally waive any objection to the laying
of such venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding has been brought in an
inconvenient forum.  A final judgment in any such suit, action or proceeding
brought in any such court may be enforced in any other courts to whose
jurisdiction you are or may be subject by suit upon judgment.

Patriot Act.

We hereby notify you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), we and the other Lenders may be required to obtain, verify and record
information that identifies Borrower and the Acquired Business, which
information includes the name, address and tax identification number and other
information regarding them that will allow us or such Lender to identify them in
accordance with the Patriot Act.  This notice is given in accordance with the
requirements of the Patriot Act and is effective as to us and the Lenders.

Please indicate your acceptance of the terms hereof and of the Term Sheet, the
Conditions Annex and the Fee Letter by returning to us executed counterparts of
this Commitment Letter and the Fee Letter not later than 5:00 p.m., New York
City time, on January 5, 2007 (the “Deadline”).  This Commitment Letter and the
commitments of the Lenders hereunder and the agreement of the Joint Bookmanagers
to provide the services described herein are also conditioned upon your
acceptance hereof and of the Fee Letter, and our receipt of executed
counterparts hereof and thereof on or prior to the Deadline.  Upon the earliest
to occur of (A) the execution and delivery of the Bank Documentation by all of
the parties thereto, (B) July 31, 2007, if the Bank Documentation shall not have
been executed and delivered by all such parties prior to that date and (C) if
earlier than (B), the date of termination of the Acquisition Agreement, this
Commitment Letter and the commitments of the Initial Lenders hereunder and the
agreement of the Joint Bookmanagers to provide the services described herein
shall automatically terminate unless the Initial Lenders and the Joint
Bookmanagers shall, in their discretion, agree to an extension.  The
compensation, expense reimbursement, confidentiality, indemnification and
governing law and


--------------------------------------------------------------------------------




forum provisions hereof and in the Term Sheet and the Fee Letter shall survive
termination of (i) this Commitment Letter (or any portion hereof) and (ii) any
or all of the commitments of the Initial Lenders hereunder.  The provisions
under the headings “Syndication,” “Clear Market,” “Indemnity and Expenses” and
“No Fiduciary Relationship” above shall survive the execution and delivery of
the Bank Documentation; provided that, to the extent the Bank Documentation is
executed by all relevant parties thereto, the expense reimbursement and
indemnification provisions hereof and in the Term Sheet shall automatically
terminate and be superseded by the provisions of the Bank Documentation upon the
initial funding thereunder.

[Signature Page Follows]

 


--------------------------------------------------------------------------------




We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.

Very truly yours,

 

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

By:

/s/ Eric H. Coombs

 

 

Name: Eric H. Coombs

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Barbara S. Wang

 

 

Name: Barbara S. Wang

 

 

Title:

Director and Counsel

 

 

 

Region Americas Legal

 

 

 

 

 

UBS SECURITIES LLC

 

 

 

 

 

By:

/s/ Eric H. Coombs

 

 

Name: Eric H. Coombs

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Barbara S. Wang

 

 

Name: Barbara S. Wang

 

 

Title:

Director and Counsel

 

 

 

Region Americas Legal

 

 

 

 

 

 

Commitment Letter signature page

 


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Richard C. Hardison

 

 

Name: Richard C. Hardison

 

 

Title: Vice President

 

 

 

 

 

BANC OF AMERICA SECURITIES LLC

 

 

 

 

 

By:

/s/ Subhadra Shrivastava

 

 

Name: Subhadra Shrivastava

 

 

Title: Vice President

 

 

Commitment Letter signature page

 


--------------------------------------------------------------------------------




 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

 

 

By:

/s/ Walter A. Jackson

 

 

Name: Walter A. Jackson

 

 

Title:

 

 

 

Commitment Letter signature page


--------------------------------------------------------------------------------




Accepted and agreed to as of
the date first written above:

 

ADVANCED MEDICAL OPTICS, INC.

 

By:

/s/ Richard A. Meier

 

 

Name: Richard A. Meier

 

 

Title:

Executive Vice President, Operations,

 

 

President of Global Eye Care

 

 

and Chief Financial Officer

 

 

 

 

Commitment Letter signature page

 


--------------------------------------------------------------------------------


ANNEX I

SUMMARY OF PRINCIPAL TERMS AND CONDITIONS

Bank Facilities(1)

Borrower:

 

Advanced Medical Optics, Inc. (“Borrower”) and, at Borrower’s option, one or
more foreign subsidiaries of Borrower reasonably acceptable to the Joint
Bookmanagers shall be a co-borrower.

 

 

 

Lenders:

 

A syndicate of banks, financial institutions and other entities (other than the
Blacklist), including UBS Loan Finance LLC (“UBS”), Bank of America, N.A. (“BA”)
and Goldman Sachs Credit Partners L.P. (“GSCP”), arranged by the Joint Lead
Arrangers (collectively, the “Lenders”).

 

 

 

Joint Lead Arrangers:

 

UBS Securities LLC (“UBSS”) and Banc of America Securities LLC (“BAS” and,
together with UBSS or the “Joint Lead Arrangers”).

 

 

 

Joint Bookmanagers:

 

UBS Securities LLC, Banc of America Securities LLC and Goldman Sachs Credit
Partners L.P.

 

 

 

Administrative Agent,
Collateral Agent
and Issuing Bank:

 


Bank of America, N.A. (the “Administrative Agent” and the “Collateral Agent”).

 

 

 

Syndication Agent:

 

UBS Securities LLC.

 

 

 

Documentation Agent:

 

Goldman Sachs Credit Partners L.P.

 

 

 

Swingline Lender:

 

Bank of America, N.A..

 

 

 

Type and Amount of Facilities:

 

Term Loan Facility:

 

 

 

 

 

Term Loan Facility (the “Term Loan Facility”) in an aggregate principal amount
of $600.0 million (each individual loan thereunder, a “Term Loan” and together,
the “Term Loans”).

 

--------------------------------------------------------------------------------

(1)                                  All capitalized terms used but not defined
herein shall have the meanings provided in the Commitment Letter to which this
summary is attached.


--------------------------------------------------------------------------------




 

 

Revolving Credit Facility:

 

 

 

 

 

A revolving credit facility (the “Revolving Credit Facility”) in an aggregate
principal amount of $300.0 million.

 

 

 

 

 

The Term Loan Facility and the Revolving Credit Facility are herein referred to
collectively as the “Committed Bank Facilities.”

 

 

 

 

 

In addition, the Commitment Parties will use commercially reasonable efforts to
provide up to an additional $100.0 million under the Revolving Credit Facility
(the “Commercially Reasonable Efforts Revolving Credit Facility Amount” and
together with the Committed Bank Facilities, the “Bank Facilities” or the
“Facilities”).

 

 

 

Uncommitted Increase in

Bank Facilities:

 

The Bank Documentation will permit Borrower to incur up to $200.0 million
aggregate principal amount of (x) additional term loans under an existing
tranche under the Term Loan Facility or under a new tranche under the Term Loan
Facility having the same guarantees as, and secured on a pari passu basis by the
same collateral securing, the Bank Facilities (the “Additional Term Loans”)
and/or (y) additional credit extensions under the Revolving Credit Facility
having the same guarantees as, and secured on a pari passu basis by the same
collateral securing, the Bank Facilities and otherwise having the terms provided
for in the Revolving Credit Facility (the “Additional Revolving Credit
Availability”), provided that (i) the Additional Revolving Credit Availability
shall not exceed $100.0 million, (ii) no event of default or default exists or
would exist after giving effect thereto, (iii) all financial covenants would be
satisfied on a pro forma basis on such date and for the most recent
determination period, after giving effect to such Additional Term Loans and/or
such Additional Revolving Credit Availability (assuming all such availability is
fully drawn) and the application of proceeds thereof and other customary and
appropriate pro forma adjustment events, including any acquisitions or
dispositions after the beginning of the relevant determination period but prior
to or simultaneous with the borrowing of such Additional Term Loans or the
making available of the Additional Revolving Credit Availability, (iv) if the
Additional Term Loans are not part of any existing tranche of the Term Loan
Facility, the maturity date of the Additional Term Loans shall not be prior to
the Maturity Date of the Term Loan Facility, (v) amortiza­tion payments shall be
no more than ratable with the amortization payments under any existing tranche
of the Term Loan Facility,

 


--------------------------------------------------------------------------------




 

 

and the Additional Term Loans shall otherwise be no more than pari passu with
the Term Loan Facility with respect to mandatory prepayments and other payment
rights and (vi) the terms and documentation in respect thereof shall otherwise
be reasonably satisfactory to Borrower, the Joint Lead Arrangers and the
Administrative Agent.  Neither Additional Term Loans nor Additional Revolving
Credit Availability shall be subject to “most favored nation” pricing
provisions.  Borrower may seek commitments from existing Lenders (each of which
shall be entitled to agree or decline to participate in its sole discretion) and
additional financial institutions reasonably acceptable to the Joint Lead
Arrangers and the Administrative Agent who shall thereupon become Lenders.  The
Bank Documentation shall be amended to give effect to the Additional Term Loans
and/or Additional Revolving Credit Availability by documentation executed by the
Lender or Lenders making the commitments with respect to the Additional Term
Loans, the Administrative Agent and Borrower, and without the consent of any
other Lender.

 

 

 

Available Currencies:

 

The Facilities will be available in U.S. dollars, euros, other currencies to be
mutually agreed and/or a combination thereof, as mutually determined by the
Joint Lead Arrangers and Borrower.

 

 

 

Purpose:

 

Proceeds of the Term Loan Facility and not more than $250.0 million of the
Revolving Credit Facility will be used on the Closing Date to finance a portion
of the Acquisition consideration and the Refinancing and to pay fees,
commissions and expenses in connection therewith.  Following the Closing Date,
the Revolving Credit Facility will also be used by Borrower and its subsidiaries
for working capital and general corporate purposes (including permitted
acquisitions).

 

 

 

Closing Date:

 

The date of the closing of the Acquisition, but not later than July 31, 2007.

 

 

 

Maturity Dates:

 

Term Loan Facility: seven (7) years from the Closing Date; provided, however,
that in no event shall the maturity date for the Term Loan Facility be later
than May 1, 2014.

 

 

 

 

 

Revolving Credit Facility:  six (6) years from the Closing Date.

 

 

 

Availability:

 

Term Loan Facility:  Upon satisfaction or waiver of conditions precedent to
drawing specified herein, in the Commitment Letter and in the Conditions Annex,
a single drawing may be made on the Closing Date of up to the full amount of the
Term Loan Facility.

 


--------------------------------------------------------------------------------




 

 

Revolving Credit Facility:  Upon satisfaction or waiver of conditions precedent
to drawing specified herein, in the Commitment Letter and in the Conditions
Annex, borrowings may be made at any time on or after the Closing Date to but
excluding the business day preceding the maturity date of the Revolving Credit
Facility; provided, however that not more than $250.0 million of the Revolving
Credit Facility may be drawn on the Closing Date.

 

 

 

Letters of Credit:

 

Up to $35.0 million of the Revolving Credit Facility will be available for
letters of credit, on customary terms and conditions to be set forth in the Bank
Documentation.  Each Lender under the Revolving Credit Facility will purchase an
irrevocable and unconditional participation in each Letter of Credit.  Each
letter of credit shall expire not later than the earlier of (i) 12 months after
its date of issuance and (ii) the seventh day prior to the Maturity Date of the
Revolving Credit Facility; provided that any letter of credit may provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (ii) above).

 

 

 

 

 

Drawings under any letter of credit shall be reimbursed by Borrower on the same
business day on which Borrower receives notice of such drawing from the Issuing
Bank.  To the extent that Borrower does not reimburse the Issuing Bank on the
same business day, the Lenders under the Revolving Credit Facility shall be
irrevocably obligated to reimburse the Issuing Bank pro rata based upon their
respective Revolving Credit Facility commitments.

 

 

 

 

 

The issuance of all letters of credit shall be subject to the customary
procedures of the Issuing Bank.

 

 

 

Swingline Facility:

 

Up to $20.0 million of the Revolving Credit Facility will be available for
swingline borrowings, on customary terms and conditions to be set forth in the
Bank Documentation.  Each Lender under the Revolving Credit Facility will
purchase an irrevocable and unconditional participation in each swingline loan.

 

 

 

 

 

Except for purposes of calculating the commitment fee described below, any
swingline borrowings will reduce availability under the Revolving Credit
Facility on a dollar-for-dollar basis.

 

 

 

Amortization:

 

Term Loan Facility:  The Term Loan Facility will amortize in equal quarterly
installments in annual amounts equal to 1.0% of the original principal amount of
the Term Loan Facility, with the balance payable on the Maturity Date.

 


--------------------------------------------------------------------------------




 

 

Revolving Credit Facility:  None.

 

 

 

Interest:

 

At Borrower’s option, loans will bear interest based on the Base Rate or LIBOR,
as described below (except that all swingline borrowings will accrue interest
based on the Base Rate):

 

 

 

 

 

A.  Base Rate Option

 

 

 

 

 

Interest will be at the Base Rate plus the applicable Interest Margin,
calculated on the basis of the actual number of days elapsed in a year of 365
days and payable quarterly in arrears.  The Base Rate is defined as the higher
of the Federal Funds Rate, as published by the Federal Reserve Bank of New York,
plus 1/2 of 1% and the prime commercial lending rate of BA.

 

 

 

 

 

Base Rate borrowings (other than swingline borrowings) will require one business
day’s prior notice and will be in minimum amounts to be mutually agreed upon.

 

 

 

 

 

B.  LIBOR Option

 

 

 

 

 

Interest will be determined for periods to be selected by Borrower (“Interest
Periods”) of one, two, three or six or (if available to all applicable Lenders)
nine or twelve months and will be at an annual rate equal to the London
Interbank Offered Rate (“LIBOR”) for the corresponding deposits of U.S. dollars,
plus the applicable Interest Margin.  LIBOR will be determined by the
Administrative Agent at the start of each Interest Period and will be fixed
through such period.  Interest will be paid at the end of each Interest Period
or, in the case of Interest Periods longer than three months, quarterly, and
will be calculated on the basis of the actual number of days elapsed in a year
of 360 days.  LIBOR will be adjusted for maximum statutory reserve requirements
(if any).

 

 

 

 

 

LIBOR borrowings will require three business days’ prior notice for U.S. dollar
borrowings and four business days’ prior notice for any foreign currency loans
and will be in minimum amounts to be mutually agreed upon.

 

 

 

Default Interest and Fees:

 

Upon the occurrence and during the continuance of a payment or bankruptcy event
of default, interest will accrue (i) in the case of overdue or unpaid (in the
case of a bankruptcy event of default) principal, interest or premium (if any)
on any loan at a rate of 2.0% per annum plus the rate otherwise applicable to
such loan and (ii) in the case of any other overdue or unpaid (in the case of a
bankruptcy event of default) amount, at a rate of 2.0% per

 


--------------------------------------------------------------------------------




 

 

annum plus the non-default interest rate then applicable to Base Rate loans
under the Revolving Credit Facility. Default interest shall be payable on
demand.

 

 

 

Interest Margins:

 

The applicable Interest Margin will be the basis points set forth in the
following table; provided that after the date on which Borrower shall have
delivered financial statements for the first fiscal quarter ending after the
Closing Date, the Interest Margins with respect to the Revolving Credit Facility
will be subject to step-downs to be mutually agreed upon.

 

 

Base Rate
Loans

 

LIBOR
Loans

 

 

 

 

 

 

 

Term Loan Facility

 

1.25

%

2.25

%

 

 

 

 

 

 

Revolving Credit Facility

 

1.25

%

2.25

%

 

Commitment Fee:

 

A Commitment Fee shall accrue on the unused amounts of the commitments under the
Revolving Credit Facility.  Such Commitment Fee will initially be 0.50% per
annum; provided that after the date on which Borrower shall have delivered
financial statements for the first fiscal quarter ending after the Closing Date,
the Commitment Fee will be subject to a step-down to 0.375% per annum in a
manner to be mutually agreed upon.  Accrued Commitment Fees will be payable
quarterly in arrears (calculated on a 360-day basis) for the account of the
Lenders from the Closing Date.

 

 

 

Letter of Credit Fees:

 

Borrower will pay (i) the Issuing Bank a fronting fee equal to the amount set
forth in the Fee Letter and (ii) the Lenders under the Revolving Credit Facility
letter of credit participation fees equal to the Interest Margin for LIBOR Loans
under the Revolving Credit Facility, in each case, on the undrawn amount of all
outstanding letters of credit.  In addition, Borrower will pay the Issuing Bank
customary issuance fees.

 

 

 

Mandatory Prepayments:

 

Loans shall be prepaid in an amount equal to (a) 100% of the net proceeds
received from the sale or other disposition of all or any part of the assets of
Borrower or any of its subsidiaries after the Closing Date other than sales of
inventory in the ordinary course of business and other exceptions to be agreed,
(b) 100% of the net proceeds received by Borrower or any of its subsidiaries
from the issuance of debt or preferred stock after the Closing Date, other than
exceptions to be agreed, (c) 100% of all casualty

 


--------------------------------------------------------------------------------




 

 

and condemnation proceeds in excess of amounts applied promptly to replace or
restore any properties in respect of which such proceeds are paid to Borrower
and its subsidiaries and (d) 50% of excess cash flow of Borrower and its
subsidiaries (to be defined in a manner to be agreed and with step-downs based
on achievement of leverage targets to be mutually agreed).

 

 

 

 

 

There will be no prepayment penalties (except LIBOR breakage costs) for
mandatory prepayments.

 

 

 

Optional Prepayments:

 

Permitted in whole or in part, with prior notice but without premium or penalty
(except LIBOR breakage costs) and including accrued and unpaid interest, subject
to limitations as to minimum amounts of prepayments.

 

 

 

Application of Prepayments:

 

Optional prepayments will be applied in the manner directed by Borrower. 
Mandatory prepayments will be applied in a manner to be mutually agreed.

 

 

 

Guarantees:

 

The Facilities will be fully and unconditionally guaranteed on a joint and
several basis by all of the existing and future direct and indirect subsidiaries
of Borrower and those of any co-borrower (collectively, the “Guarantors”),
subject to (i) exceptions for foreign subsidiaries (in the event there is a
foreign subsidiary co-borrower, to the extent such guarantees would be
prohibited by applicable law or would result in adverse tax consequences), (ii)
exceptions for immaterial subsidiaries to be mutually agreed (with such
subsidiaries becoming Guarantors to the extent they exceed any of certain
financial thresholds to be mutually agreed) and (iii) other exceptions to be
mutually agreed.  If there is a co-borrower, Borrower will guarantee the
obligations of such co-borrower, and the co-borrower will guarantee the
obligations of Borrower, unless the co-borrower is a foreign entity, in which
case the co-borrower shall only guarantee Borrower’s obligations to the extent
such guarantees would not be prohibited by applicable law or would not result in
adverse tax consequences.

 

 

 

Security:

 

The Facilities and any hedging and/or treasury management obligations to which a
Lender or an affiliate of a Lender is a counterparty will be secured by
perfected first priority (subject to exceptions to be mutually agreed) pledges
of all of the equity interests of each of Borrower’s and each Guarantors’ direct
subsidiaries, and perfected first priority (subject to exceptions to be mutually
agreed) security interests in and mortgages on substantially all tangible and
intangible assets (including, without limitation, accounts receivable,
inventory, equipment, general intangibles, intercompany notes, insurance
policies, investment property,

 


--------------------------------------------------------------------------------




 

 

intellectual property, material owned real property, cash and proceeds of the
foregoing but in any event excluding vehicles, leased real property and certain
deposit accounts to be mutually agreed) of Borrower and the Guarantors, wherever
located, now or hereafter owned, except to the extent such pledge would be
prohibited by applicable law or would result in materially adverse tax
consequences, and subject to such other exceptions as are agreed, in each case
except for those assets as to which parties mutually agree that the cost of
obtaining a security interest therein are excessive in relation to the value of
the security to be afforded thereby.

 

 

 

Conditions to Initial Borrowings:

 

Conditions precedent to initial borrowings under the Facilities will be limited
to those set forth in the Commitment Letter and annexes thereto and the accuracy
of the Acquisition Agreement Representations and the Specified Representations,
receipt of insurance policies naming the Collateral Agent as an additional
insured and receipt of a customary solvency certificate (as to Borrower and its
subsidiaries on a consolidated basis).

 

 

 

 

 

The Bank Documentation shall not contain (a) any material conditions precedent
other than the conditions precedent set forth in the Commitment Letter or the
annexes thereto or (b) any material representation or warranty, affirmative or
negative covenant or event of default not set forth in the Commitment Letter or
the annexes or exhibits thereto, the accuracy, compliance or absence,
respectively, of or with which would be a condition to the initial borrowing
under the Bank Facilities.

 

 

 

Conditions to Each Borrowing:

 

Conditions precedent to each borrowing or issuance under the Facilities will be
limited to (1) the absence of any continuing default or event of default (and
with respect solely to the initial borrowing under the Bank Facilities, other
than, with respect to the Acquired Business, by reason of breach of a
representation or warranty other than an Acquisition Agreement Representation or
a Specified Representation), (2) the accuracy of all representations and
warranties in all material respects (subject to the second paragraph under
“Conditions” in the Commitment Letter) and (3) receipt of a customary borrowing
notice or letter of credit request, as applicable.

 

 

 

Representations and Warranties:

 

Limited to the following representations and warranties, which shall apply to
Borrower and its subsidiaries (in each case with customary thresholds and
exceptions to be mutually agreed):

 

 

 

 

 

Accuracy and completeness of financial statements (including pro forma financial
statements); absence of undisclosed

 


--------------------------------------------------------------------------------




 

 

liabilities; no material adverse change; corporate existence; compliance with
law (including, without limitation, any applicable rules, regulations and
policies of the United States Food and Drug Administration, comparable
regulatory agencies in Japan and in each country in which the products of
Borrower and its subsidiaries are marketed); corporate power and authority;
enforceability of the Bank Documentation; no conflict with law or contractual
obligations; governmental authorization; no consents; no material litigation; no
default; ownership of property; intellectual property; taxes; Federal Reserve
regulations; ERISA; Investment Company Act; subsidiaries and equity interests;
environmental matters; solvency on a consolidated basis on the Closing Date;
ownership of property; accuracy and completeness of disclosure; Patriot Act and
anti-terrorism law compliance; creation and perfection of security interests;
delivery of documents in connection with the Acquisition and accuracy of
representations and warranties therein that are Acquisition Agreement
Representations or Specified Representations; labor matters; use of proceeds;
insurance; licenses; material contracts; existing debt; investments; and
subordination of subordinated debt.

 

 

 

Affirmative Covenants:

 

Limited to the following affirmative covenants, which shall apply to Borrower
and its subsidiaries (in each case with customary thresholds and exceptions to
be mutually agreed):

 

 

 

 

 

Delivery of certified quarterly (other than with respect to the fourth fiscal
quarter) and audited annual financial statements, reports to shareholders,
notices of defaults, material litigation and other material events, budgets and
other information customarily supplied in a transaction of this type; payment of
taxes; continuation of business and maintenance of existence, properties and
material rights and privileges; compliance with all applicable laws and
regulations (including, without limitation, environmental matters, taxation and
ERISA) and material contractual obligations; maintenance of property and
insurance; maintenance of books and records; right of the Lenders to inspect
property and books and records; use of proceeds; further assurances (including,
without limitation, with respect to security interests in after-acquired
property and addition of subsidiaries as guarantors); and agreement to establish
a currency hedging program to cover certain portions of indebtedness of Borrower
and its subsidiaries to be mutually agreed, on terms reasonably satisfactory to
the Joint Lead Arrangers.

 

 

 

Negative Covenants:

 

Limited to the following negative covenants, which shall apply to Borrower and
its subsidiaries (in each case with customary thresholds and exceptions to be
mutually agreed):

 


--------------------------------------------------------------------------------




 

 

1.                                       Limitation on dispositions of assets
and changes of business.

 

 

 

 

 

2.                                       Limitation on mergers and acquisitions;
provided that Borrower and its subsidiaries will be permitted to make
acquisitions as long as (a) there is no default, (b)  Borrower would be in pro
forma compliance with applicable financial covenants after giving effect
thereto, (c) the acquired company or assets are in substantially the same line
of business as Borrower and its subsidiaries, (d) the acquired company and its
subsidiaries (other than immaterial subsidiaries) will become Guarantors and
will pledge their Collateral to the Administrative Agent, with customary
exceptions for adverse tax effects, (e) Borrower and its subsidiaries will
provide customary documents with respect to such acquisitions to be mutually
agreed and (f) such acquisitions will be subject to maximum amounts to be
agreed.  Acquisitions of entities that do not become Guarantors will be limited
to a maximum aggregate amount to be mutually agreed upon.

 

 

 

 

 

3.                                       Limitations on dividends, stock
repurchases and redemptions and other restricted payments, including payments on
subordinated debt (with (i) a basket for permitted dividends, stock repurchases
and redemptions and other restricted payments, including payments on
subordinated debt, to be mutually agreed and subject to growth and (ii) payments
on subordinated debt permitted from the proceeds of equity issuances and from
excess cash flow not required to be used to prepay the Bank Facilities to the
extent that Borrower will be in pro forma covenant compliance after giving
effect to any such subordinated debt payment and subject to other terms to be
mutually agreed).

 

 

 

 

 

4.                                       Limitation on indebtedness (including
guarantees and other contingent obligations) (provided that subordinated
indebtedness incurred to repay Term Loans or redeem outstanding convertible
securities or in connection with permitted acquisitions shall be permitted so
long as, after giving effect to such indebtedness on a pro forma basis, Borrower
is in compliance with applicable financial covenants, the subordination of such
indebtedness is on terms reasonably acceptable to the Joint Lead Arrangers and
the maturity of such indebtedness does not occur before the maturity of any of
the Bank Facilities).

 

 

 

 


--------------------------------------------------------------------------------


 

 

5.                                       Limitation on loans and investments
(with baskets for permitted investments to be mutually agreed and including
carve-outs for investments made with the proceeds of equity issuances and from
excess cash flow not required to be used to prepay Term Loans).

 

 

 

 

 

6.                                       Limitation on liens and further
negative pledges.

 

 

 

 

 

7.                                       Limitation on transactions with
affiliates.

 

 

 

 

 

8.                                       Limitation on sale and leaseback
transactions.

 

 

 

 

 

9.                                       Limitation on capital expenditures
(with 100% carryforwards for unused amounts available for a period to be
mutually agreed).

 

 

 

 

 

10.                                 No modification or waiver of material
subordinated debt documents in any manner materially adverse to the Lenders
without the consent of the Requisite Lenders.

 

 

 

 

 

11.                                 No change to fiscal year.

 

 

 

 

 

12.                                 Limitations on restrictions on subsidiaries,
accounting changes, anti-terrorism, anti-money laundering and embargoed persons.

 

 

 

Financial Covenants:

 

Limited to the following financial covenants, which shall apply to Borrower and
its consolidated subsidiaries and with levels and definitions to be mutually
agreed (provided that covenant levels will be set using a cushion to be mutually
agreed to the model provided by Borrower to the Commitment Parties and approved
by the Commitment Parties):

 

 

 

 

 

1.                                       Minimum interest coverage ratio.

 

 

 

 

 

2.                                       Maximum total debt to EBITDA ratio.

 

 

 

 

 

3.                                     Maximum senior secured debt to EBITDA
ratio.

 

 

 

 

 

Financial covenants shall be tested for the first time at the end of the first
full fiscal quarter after the Closing Date, and quarterly thereafter.

 

 

 

Events of Default:

 

Limited to the following events of default (in each case with customary grace
periods, thresholds and exceptions to be mutually agreed):  nonpayment, breach
of representations in any material respect, breach of  covenants, cross-defaults
to material

 


--------------------------------------------------------------------------------




 

 

indebtedness, loss of lien on a material portion of collateral, invalidity of
guarantees and loan documents, bankruptcy and insolvency events, material ERISA
events, material judgments, change of ownership or control (to be defined in a
mutually satisfactory manner) and prohibition or restraint on conduct of
business that would reasonably be expected to result in a material adverse
effect.

 

 

 

Assignments and Participations:

 

Each Lender may assign all or, subject to minimum amounts to be mutually agreed,
a portion of its loans and commitments under one or more of the Facilities to
one or more institutions (other than the Blacklist).  After the completion of
primary syndication (as determined by the Commitment Parties), assignments will
require payment by the assigning or assignee Lenders of an administrative fee of
$3,500 to the Administrative Agent and the consents of the Administrative Agent
and Borrower (and in the case of assignments of the Revolving Credit Facility,
the Issuing Bank and the Swingline Lender), which consents shall not be
unreasonably withheld or delayed; provided that (i) no consents shall be
required for an assignment to an existing Lender or an affiliate of an existing
Lender and (ii) no consent of Borrower shall be required during an event of
default (by reason of a payment default or a bankruptcy default).  In addition,
each Lender may sell participations in all or a portion of its loans and
commitments under one or more of the Facilities; provided that no purchaser of a
participation shall have the right to exercise or to cause the selling Lender to
exercise voting rights in respect of the Facilities (except as to certain basic
issues).

 

 

 

Expenses and Indemnification:

 

All reasonable and documented out-of-pocket expenses (including but not limited
to reasonable legal fees and expenses (limited to one primary counsel and, to
the extent necessary, one local counsel in each relevant jurisdiction (subject
to the need for additional counsel as a result of conflicts) and expenses
incurred in connection with due diligence and travel, courier, reproduction,
printing and delivery expenses) of each of the Commitment Parties, the
Administrative Agent, the Collateral Agent and the Issuing Bank associated with
the syndication of the Facilities and with the preparation, execution and
delivery, administration, amendment, waiver or modification (including proposed
amendments, waivers or modifications) of the documentation contemplated hereby
are to be paid by Borrower.  In addition, all out-of-pocket expenses (including
but not limited to reasonable legal fees and expenses) of the Lenders and the
Administrative Agent for workout proceedings, enforcement costs and documentary
taxes associated with the Facilities are to be paid by Borrower.

 


--------------------------------------------------------------------------------




 

 

The Bank Documentation will contain indemnification provisions requiring that
Borrower will indemnify the Lenders, each of the Commitment Parties, the
Administrative Agent, the Collateral Agent and the Issuing Bank and their
respective affiliates, and hold them harmless from and against all reasonable
out-of-pocket costs, expenses (including but not limited to reasonable legal
fees and expenses) and liabilities arising out of or relating to the
transactions contemplated hereby and any actual or proposed use of the proceeds
of any loans made under the Facilities; provided, however, that no such person
will be indemnified for costs, expenses or liabilities to the extent determined
by a final, non-appealable judgment of a court of competent jurisdiction to have
been incurred primarily by reason of the gross negligence, bad faith or willful
misconduct of such person.

 

 

 

Yield Protection, Taxes and
Other Deductions:

 


The Bank Documentation will contain yield protection provisions, customary for
Bank Facilities of this nature, protecting the Lenders in the event of
unavailability of LIBOR, breakage losses, reserve and capital adequacy
requirements.

 

 

 

 

 

All payments are to be free and clear of any present or future taxes,
withholdings or other deductions on customary terms (other than income taxes in
the jurisdiction of the Lender’s applicable lending office).  The Lenders will
use commercially reasonable efforts to minimize to the extent possible any
applicable taxes and Borrower will indemnify the Lenders and the Administrative
Agent for such taxes paid by the Lenders and the Administrative Agent, as the
case may be.

 

 

 

Required Lenders:

 

Lenders holding at least a majority of total loans and commitments under the
Facilities, with certain customary amendments (subject to customary
“yank-a-bank” provisions) requiring the consent of Lenders holding a greater
percentage (or all) of the total loans and commitments under the Facilities, it
being understood that amendments to financial covenants and related definitions
will require the consent of Lenders holding no more than a majority of total
loans and commitments under the Facilities.

 


--------------------------------------------------------------------------------




 

Governing Law and Forum:

 

The laws of the State of New York.  Each party to the Bank Documentation will
waive the right to trial by jury and will consent to jurisdiction of the state
and federal courts located in The City of New York.

 

 

 

Counsel to the Commitment Parties:

 

Latham & Watkins LLP.

 


--------------------------------------------------------------------------------


ANNEX II

CONDITIONS TO CLOSING(2)

The commitment of the Lenders under the Commitment Letter with respect to the
Committed Bank Facilities, the agreements of each of the Commitment Parties to
perform the services described in the Commitment Letter and the funding of the
Bank Facilities are subject to the conditions set forth in the Commitment Letter
and satisfaction of each of the conditions precedent set forth below.

1.             The Acquisition and the Refinancing shall be consummated
substantially simultaneously with the closing under the Facilities and (with
respect to the Acquisition, to the extent specified in the Acquisition
Agreement) shall be consummated in accordance with applicable law and on the
terms described in the Term Sheet and in the Acquisition Agreement without, in
the case of the Acquisition Agreement, waiver or amendment of any provisions
thereof in a manner material and adverse to the Lenders, unless consented to by
the Joint Bookmanagers (such consent not to be unreasonably withheld or
delayed); the Acquisition Agreement and all other material related documentation
(including, without limitation, any and all proxy statements and other material
documentation related to any required shareholder approvals or consents) shall
be reasonably satisfactory in all material respects to the Administrative Agent
and the Joint Bookmanagers (it being acknowledged that the execution copy of the
Acquisition Agreement dated as of the date hereof and received at 6:51 p.m.
Pacific Time on the date hereof (excluding any and all draft disclosure
schedules) provided to the Administrative Agent and the Joint Bookmanagers is
satisfactory to the Administrative Agent and the Joint Bookmanagers).

2.             The Commitment Parties shall have received: (i) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of each of Borrower and the Acquired Business for each of
the last three fiscal years ending more than 75 days prior to the Closing Date
(the “Audited Financial Statements”), (ii) unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of each of
Borrower and the Acquired Business for each fiscal quarter of the current fiscal
year ending more than 30 days prior to the Closing Date and for the comparable
periods of the preceding fiscal year (the “Unaudited Financial Statements”)
(with respect to which the independent auditors shall have performed an SAS 100
review), (iii) unaudited consolidated balance sheets and related statements of
income of each of Borrower and, if made available to Borrower, the Acquired
Business for each fiscal month ending after the last fiscal quarter covered by
the Unaudited Financial Statements and more than 30 days prior to the Closing
Date, (iv) a pro forma consolidated and consolidating balance sheet and related
statement of income for Borrower (the “Pro Forma Financial Statements”), as well
as pro forma levels of capital expenditures and pro forma levels of EBITDA (“Pro
Forma EBITDA”) calculated in a manner satisfactory to the Commitment Parties,
for the last fiscal year covered by the Audited Financial Statements and for the
latest twelve-month period ending more than 30 days prior to the Closing Date,
in each case after giving effect to the Transactions and (v) forecasts of

--------------------------------------------------------------------------------

(2)                                  All capitalized terms used but not defined
herein shall have the meanings provided in the Commitment Letter to which this
Annex II is attached.


--------------------------------------------------------------------------------




the financial performance of Borrower and its subsidiaries (x) on an annual
basis, through 2014 and (y) on a quarterly basis, through the second quarter of
fiscal year 2008 in form satisfactory to the Commitment Parties.  The financial
statements referred to in clauses (i), (ii) and (iii) shall be prepared in
accordance with accounting principles generally accepted in the United States. 
The Pro Forma Financial Statements and the Pro Forma EBITDA shall be consistent
in all material respects with the sources and uses described in the Commitment
Letter.  The Pro Forma Financial Statements shall be prepared on a basis
consistent with pro forma financial statements set forth in a registration
statement filed with the Securities and Exchange Commission.

3.             To the extent required by the Acquisition Agreement, all
necessary governmental and material third party approvals in connection with the
Transactions shall have been obtained and shall be in effect.  Without limiting
the foregoing, to the extent required by the Acquisition Agreement, all
requisite shareholder approvals and consents required by applicable law or the
transactional documents with respect to the Acquisition Agreement and the
governing documents of Borrower necessary to effect the merger contemplated by
the Acquisition Agreement shall have been obtained and shall be in full force
and effect.

4.             The Lenders shall have received such customary legal opinions,
officer’s certificates and closing documentation as the Commitment Parties shall
reasonably request, in form and substance reasonably satisfactory to the
Commitment Parties.

5.             Borrower and each of the Guarantors shall have provided the
documentation and other information to the Lenders that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act, to the extent requested by any of the Commitment Parties at least
one business day prior to the Closing Date.

6.             All costs, fees, expenses (including, without limitation, legal
fees and expenses and the fees and expenses of appraisers, consultants and other
advisors) and other compensation payable to the Lenders, the Commitment Parties,
the Administrative Agent or the Collateral Agent shall have been paid to the
extent due and payable by Borrower.

7.             All of the requirements referred to in the Commitment Letter
under “Syndication” shall have been satisfied by a date sufficient to permit the
syndication of the Bank Facilities to be completed prior to the Closing Date (as
determined in the reasonable discretion of the Commitment Parties).

8.             All documents and instruments required to perfect the Collateral
Agent’s security interest in the collateral described under the heading
“Security” in the Term Sheet shall have been executed and delivered and, if
applicable, be in proper form for filing, and none of such collateral shall be
subject to any other pledges, security interests or mortgages, except customary
permitted liens and other limited exceptions to be mutually agreed permitted
under the Bank Documentation; provided, however, that, with respect to any such
collateral the security interest in which may not be perfected by filing of a
UCC financing statement or delivery of a physical stock certificate and related
stock power or, in the case of foreign collateral of any foreign co-borrower,
making of a similar filing in a foreign jurisdiction, if the perfection of the
Collateral Agent’s security interest in such collateral may not be accomplished
prior to the Closing Date without undue burden or expense, then delivery of
documents and instruments for


--------------------------------------------------------------------------------




perfection of such security interest shall not constitute a condition precedent
to the initial borrowings under the Bank Facilities if Borrower agrees to
deliver or cause to be delivered such documents and instruments, and take or
cause to be taken such other actions as may be required to perfect such security
interests, within a period after the Closing Date reasonably acceptable to the
Administrative Agent, the Joint Bookmanagers and Borrower.


--------------------------------------------------------------------------------